MURDOCK, Judge,
concurring in the result.
I concur in the result reached in the main opinion; however, I see no need to interpret or to determine the proper application, if any, in this case of the principle relied upon at the end of the main opinion, namely, that Rule 60(b) relief is not usually available to one who has not sought to “achieve a favorable result before the judgment becomes final.” Patterson v. Hays, 623 So.2d 1142, 1145 (Ala.1993). Instead, I would reach the same result as does the main opinion, but I would do so on a procedural ground different from the ground relied upon by the main opinion. Specifically, I find the issues raised on behalf of the brother’s estate in this appeal to be issues that either were raised or could have been raised in Eason II. While the estate submitted those issues to the trial court in a Rule 60(b) motion after Eason II was decided, Rule 60(b) is not a substitute for an appeal. Patterson, supra.